Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed November 23, 2020.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I	Figure 3
Group II	Figure 4 
Group III	Figures 5 and 7
Group IV	Figure 6

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a controller damper device containing magnetorheological fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Battlogg et al. as set forth in the rejection below.
During a telephone conversation with Werner H. Stemer on June 10, 2020 a provisional election was made with traverse to prosecute the invention of Group II, claims 28-30, 32, 33, 45 and 46.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31 and 34-44 are withdrawn from further 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawing correction filed November 23, 2020 has been approved.
However, the drawings are objected to because figures 6 and 7 fail to show the invention with the proper cross sectional shading as set forth in MPEP 608.02.  Note that it is unclear why at least the piston 38 in figure 6 and the exterior wall of the cylinder unit 31 are not shown with cross sectional shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The applicant’s amendments to the abstract have not been considered since the applicant has failed to present the abstract on a separate sheet.  See 37 CFR 1.72.  
Accordingly, the abstract of the disclosure is still objected to because possessive pronouns such as “its” on line 8 should be replaced with the name of the element of the invention to which the applicant is referring to avoid confusion.  Correction is required.  See MPEP § 608.01(b).
Lines 28-30 of page 46 are confusing since the connector cables 42 are not shown extending through the piston rod 44.  See figure 3 which shows the connector cables 42 extending through the piston rod 43.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30, 32, 33 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “relatively” on line 16 of claim 28 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained by one with ordinary skill in the art and they are not defined by the specification.  Also see “relatively” on line 18 of claim 28, “relatively” on line 11 of claim 32, “relatively” on lines 12 and 15 of claim 45.  Recitations such as “an open position” on line 19 of claim 28 render the claims indefinite because it is unclear whether or not the applicant is referring to the open position set forth above.  Recitations such as “permanently” on lines 2 and 4 of claim 30 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Note that the magnetic field of the magnet device will change during each opening and closing of the door.  Recitations such as “respectively set” on line 7 of claim 45 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  It is unclear what elements of the invention are respective to one another.  Recitations such as “an electrically deenergized state” on line 12 of claim 45 render the claims indefinite because it is unclear whether or not the applicant is referring to the electrically deenergized state set forth above.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2008/0294314) in view of Battlogg et al. (US 2012/0119123) and Dimig et al. (US 2006/0238285).  Morris et al. discloses a door component, comprising:
a controllable damper device 46 (fig. 3b) containing a magnetorheological fluid 82 and having two connector units that are movable relative to one another, said two connector units including a first connector unit (labeled below) connectable to a supporting structure 12 and a second connector unit (labeled below) connectable to a door 16; 
a control device 36 controlling said damper device to dampen a movement of the door at least partially between a closed position and an open position;
said control device being configured to adjust said damper device to a relatively low damping action, when the door is in the closed position, and to adjust said damper device to a relatively intense damping action when the door device is in an open position.
Morris et al. is silent concerning a damping valve and a predefined time period.
However, Battlogg et al. discloses a damper device including at least one electrically settable magnetorheological damping valve 4 which maintains a set state in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Morris et al. with a magnetically controlled valve, as taught by Battlogg et al., to increase the accuracy with which the damping of the movement of the door can be controlled and to enable the door to be held in the open position without the need for electricity.
Additionally, Dimig et al. discloses a control device which utilizes a residual magnetic force to adjust a damper device connected to a door such that there is a relatively low damping action, with said damper device being in an electrically deenergized state, when the door is in the closed position, and to adjust said damper device to a relatively intense damping action, with the damping valve in the electrically deenergized state, when the door device is in an open position and after a predefined time period has elapsed as set forth in paragraph 181.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Morris et al. with a control device, as taught by Dimig et al., to enable a user the ability to lock the door in an open position simply by holding the door in an open position for a predetermined period of time.
With respect to claim 29, Battlogg et al. discloses that the damping valve is formed with a flow channel 6, 7 configured to conduct the magnetorheological fluid therethrough, wherein said flow channel is to be subjected to a variable magnetic field, 
With respect to claim 30, Battlogg et al. discloses a magnet device configured to permanently generate the magnetic field, said magnet device being composed at least partially of hard magnetic material as set forth on line 1 of paragraph 154, and at least one electrical coil 56 disposed to permanently change a magnetization of said magnet device by way of at least one magnetic pulse generated by said at least one electric coil.
With respect to claim 32, Battlogg et al. discloses that the control device 10 is configured to adjust said damping valve 4 to the relatively low damping action, which acts in the electrically deenergized state, during a movement of the door device. 
With respect to claim 33, Battlogg et al. discloses an electrical coil 56 configured to modulate the magnetic field acting in the flow channel.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2008/0294314) in view of Battlogg et al. (US 2012/0119123) and Dimig et al. (US 2006/0238285).
Morris et al. discloses a method of damping a movement of a door device 16, the method comprising:
providing a damper device 46 with a settable and controllable damping action; 
damping a movement of the door device in a controlled process at least partially between a closed position and an open position; and 

detecting an angular position of the door device, as set forth on lines 3-4 of paragraph 41 to determine whether the door device is in the closed position or the open position.
Morris et al. is silent concerning electrically adjusting a damping valve.
However, Battlogg et al. discloses a damper device comprising a damping valve which is electrically adjusted, and the damping characteristics of the damping valve are maintained in an electrically deenergized state of the damping valve; wherein the damper device can be set to a relatively low damping action to act in an electrically deenergized state of the damping valve; and can be set to a relatively high damping action to act in the electrically deenergized state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Morris et al. with an electrically adjustable damping valve, as taught by Battlogg et al., to increase the accuracy with which the damping of the movement of the door can be controlled and to enable the door to be held in the open position without the need for electricity.
Additionally, Dimig et al. discloses a control device which utilizes a residual magnetic force to adjust a damper device connected to a door such that there is a relatively low damping action, with said damper device being in an electrically deenergized state, when the door is in the closed position, and to adjust said damper device to a relatively intense damping action, with the damping valve in the electrically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Morris et al. with a control device, as taught by Dimig et al., to enable a user the ability to lock the door in an open position simply by holding the door in an open position for a predetermined period of time.
It should be noted that the use of the apparatus of Morris et al., as modified above, would inherently lead to the method steps set forth in claim 45.

    PNG
    media_image1.png
    796
    1101
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive.
The applicant’s arguments are not persuasive because they fail to address the teachings of Dimig et al. which discloses the use of a residual magnetic force to lock a door in a position after the door is held in said position for a predetermined amount of time.  See paragraph 181 of Dimig et al.  As set forth in the rejection above, the teachings of Dimig et al., in combination with those of Morris et al. and Battlogg et al. anticipate the applicant’s claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634